 IN HOME HEALTH, INC. 281In Home Health, Inc. and International Longshore-men™s Association, AFLŒCIO.  Case 5ŒCAŒ29110 June 8, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS TRUESDALE AND WALSH On April 2, 2001, Administrative Law Judge Benjamin Schlesinger issued the attached decision.  The General Counsel filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions1 and brief and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order as modified. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, In Home Health, Inc., Minnetonka, Minnesota, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified. Substitute the attached notice for that of the adminis-trative law judge.     APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we violated the National Labor Relations Act and has or-dered us to post and abide by this notice.  Section 7 of the Act gives employees these rights:  To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities.  WE WILL NOT announce and grant our employees a wage increase to dissuade them from supporting the In-ternational Longshoremen™s Association, AFLŒCIO pro-vided, however, nothing shall be construed as requiring us to rescind any wage increase we previously granted.                                                                                                                      1  No exceptions have been filed to the judge™s findings that Respon-dent violated Sec. 8(a)(1). WE WILL NOT threaten our employees with job loss if the Union calls an economic strike at our facilities. WE WILL NOT in any like or related manner interfere with, restrain, or coerce our employees in the exercise of the rights guaranteed our employees by Section 7 of the Act.          IN HOME HEALTH, INC.  John S. Ferrer, Esq., for the General Counsel. Patrick R. Scully, Esq. (Sherman & Howard, L. L. C.; Robert J. Deeny, Esq., on the brief), of Denver, Colorado, for the Re-spondent. Herzl S. Eisenstadt, Esq. (Gleason & Matthews, P.C.), of New York, New York, for the Charging Party. DECISION FINDINGS OF FACT  BENJAMIN SCHLESINGER, Administrative Law Judge. Shortly after Charging Party International Longshoremen™s Association, AFLŒCIO (Union), filed its petition for an elec-tion, Respondent In Home Health, Inc. increased the hourly wages of its certified nurses assistants (CNAs).1 That increase was granted, the complaint alleges, in order to influence their votes and affect the results of the upcoming Board-conducted election, in violation of Section 8(a)(3) and (1) of the National Labor Relations Act.2  Respondent denies that it violated the Act in any manner. Respondent, a Minnesota corporation based in Minnetonka, is a national home health and hospice company providing ser-vices in 15 States from 39 locations, including those involved in this proceeding, Virginia Beach and Suffolk, Virginia. Dur-ing the year ending October 17, 2000,3 Respondent derived gross revenues in excess of $100,000 and performed services valued in excess of $5000 directly to customers outside Vir-ginia. I conclude that Respondent has been an employer en-gaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and a health care institution within the mean-ing of Section 2(14) of the Act. I also conclude that the Union is a labor organization within the meaning of Section 2(5) of the Act. On June 29, the Union mailed to the Regional Office for Re-gion 5, with a copy to Respondent, a petition for certification (Case 5ŒRCŒ15051) of a unit of CNAs dispatched from  Re- 1 The functions of the CNA, who is certified by the Commonwealth of Virginia, was described by one witness as follows: ﬁTo go out and do personal care to the clients, wherever they may beŠtheir home, hospitals, facilitiesŠbathe them, dress them, to assist with their medi-cation. We™re dealing with combative, Alzheimer™s, AIDs, hospice. To make sure that they™re safe and do what they need to do for them as far as personal care, shop for them, feed them.ﬂ 2 The relevant docket entries are: The charge was filed on July 20 and the complaint was issued October 17, 2000. This case was tried in Virginia Beach, Virginia, on February 22, 2001. 3 All dates are in 2000 unless otherwise stated. 334 NLRB No. 37  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 282spondent™s two Virginia offices. It was received by the Re-
gional Office on July 3.
4  It probably  arrived at Respondent™s 
office no later than the same day, but certainly by July 5. 
Shortly after, on July 10, Phyllis
 Moran, Respondent™s director 
of operations for the two Virginia offices, issued the following 
notice to all of Respondent™s CNAs and companions
5 (collec-
tively, home health aides): 
 WE HAVE RECEIVED A PETITION FROM THE 
NATIONAL LABOR RELATIONS BOARD FILED BY 
THE LONGSHOREMEN™S UNION. THE PETITION 
REQUESTS A GOVERNMENT- 
SUPERVISED ELECTION TO DETERMINE IF THE 
LONGSHOREMEN WILL REPRESENT YOU. IN 
OTHER WORDS, THE LONGSHOREMEN WANT TO 
SPEAK 
FOR ALL OF YOU
 WHEN IT COMES TO 
DECISIONS ABOUT YOUR WAGES, HOURS AND 

CONDITIONS OF EMPLOYMENT. IN ORDER TO 
FILE THIS PETITION, THE UNION HAD TO SHOW 
THE GOVERNMENT THAT AT
 LEAST 1/3 OF YOU 
SIGNED A CARD THAT SAID YOU WANTED TO BE 
REPRESENTED BY THE LONGSHOREMEN. 
WE WANT TO ASSURE YOU THAT WE WILL DO 
EVERYTHING LEGALLY IN OUR POWER TO 
OPPOSE THE UNION. PUT SIMPLY, WE THINK THE 
UNION IS A BAD IDEA, AND A BAD DEAL FOR 
OUR EMPLOYEES. WE KNOW THAT THE GREATER 
MAJORITY SUPPORT
 US IN THESE Views. 
SEVERAL WEEKS AGO I RECEIVED 
AUTHORIZATION TO MAKE A MARKET 
ADJUSTMENT TO WAGES.  I HAVE BEEN IN THE 
PROCESS OF IMPLEMENTING THAT 
ADJUSTMENT. I WILL CONTINUE THIS PROCESS 
AS PART OF OUR COMMITMENT TO REMAIN 
COMPETITIVE. I WILL ADDRESS MARKET CON- 
DITIONS, AS NECESSARY, AND I HOPE YOU WILL 
GIVE ME THAT CHANCE WITHOUT THE 
INTERFERENCE OF THIS THIRD PARTY. 
WE WILL BE TALKING TO YOU IN THE 
COMING WEEKS ABOUT THINGS YOU SHOULD 
KNOW ABOUT UNIONS AND ABOUT THIS UNION 
IN PARTICULARŠSO STAY TUNED. IN THE 
MEANTIME, DON™T LET ANYONE  PUSH YOU 
INTO A BAD DEAL. REMEMBER, YOU HAVE THE 
RIGHT TO REVOKE A CARD IF YOU SIGNED ONE, 
AND IF YOU HAVE NOT SIGNED ONE, YOU HAVE 
THE RIGHT TO TELL THE UNION SALESMAN YOU 
ARE  NOT INTERESTED. 
 Three days later, on July 13, Evelyn Dennis, the extended hours 
division supervisor, announced to
 the home health aides that 
the ﬁmarket adjustmentﬂ of wages had been completed, that the 
                                                          
                                                           
4 The election was held on September 7, but the results were incon-
clusive. 5 A companion was described by one
 witness as ﬁsomeone who can-
not administer hands on care, cannot give a bath. They™re just there to 
assist, to sit like a babysitter or to
 run errands and 
to do light house-
keeping.ﬂ  The five companions whom Respondent employed in July 
were not included in the petitioned-for unit. 
new pay rates were effective as of July 1, and that the employ-
ees would see the increase in their paychecks of July 17.
6 Moran testified that she attended a meeting of the Virginia 
Association of Home Care in May, where she first learned that 
the Commonwealth had approved 
an increase in the amount of 
medicaid personal care assistant 
(PCA) rate of reimbursement 
for client services from $9.50 to 
$10.25. She then verified with 
the department of medical assistance services that this increase 

would be paid on July 1. On June 6 she held a business devel-
opment meeting with all her supervisors and reported on her 
business referral program, noting that she was receiving refer-
rals from prospective clients but 
had no staff to fill all of the 
jobs and that she was concerned 
with the loss of business. Her 
notes from that meeting with De
nnis, who was serving her sec-
ond day of employment and was 
attending her first meeting, 
and Michelle Mankowski, whom Dennis was hired to replace, 
reveal a discussion of the facts that ﬁre availability of CNA for 
assignmentŠrecruiting is downŠWe™ll be discussing wagesŠPCA rate to  [increase] 070100 comments from CANŠour 
wage scale is low.ﬂ 
At another meeting with Dennis and Mankowski the follow-
ing day, she discussed the need to increase the wages of the 
CNAs who serviced both privat
e duty clients, those who were 
covered by private insurance, 
and clients who were paid by 
medicaid PCA reimbursement, a d
ecision which she then made 
and was to relay to Lisa Webe
r, Respondent™s corporate vice 
president of operations at its co
rporate office in Minnesota. Her 
notes corroborate this, too. They indicate that she renewed the 
need for the salary adjustment, which she testified was a result 
of ﬁinformation that we had received regarding our wagesﬂ and 
ﬁin order to stay competitive and to be able to attract and retain 
CNAs.ﬂ On June 12 Moran held a profit-and-loss telephone 
conference call with Weber, in
 which Moran recommended that 
she give her employees who wo
rked for private clients (ex-tended hours) 35 cents per hour and 50 cents for those reim-
bursed for medicaid, ﬁbecause many of the aids [sic] worked in 

the same departments, and our 
extended hours rate was also 
lower than what most of the other agencies in town were paying 

so we felt that this was the opportune time to go ahead and do 
an across-the board rate adjustment.ﬂ Moran testified that the 
increase was to be effective July 1 and that Weber agreed. 
Moran™s notes appear to corroborate her testimony. They state: 
ﬁRecommend 35¢/hr for true [?] EHŠ50¢ for PCA effect 
070100ŠOK for this.ﬂ From Weber™s notes of the same meet-
ing, there is a reflection that recruitment and retention of ex-
tended hours employees remained
 a major problem and that ﬁPCA rate to $11.25 eff 7/1 (
 $.75) Will 
 pay rates.ﬂ 
Notwithstanding Moran™s testimony that she was disposed to 
grant an increase, there was some evidence to indicate Moran™s 

less than enthusiastic support for a pay raise. When the PCA 
rate increase was announced in May, Regina Darden, Respon-
dent™s staffing coordinator who 
assigned CNAs to their jobs and did their payroll, asked Ma
nkowski for an increase for the 
 6 Respondent granted increases to all its CNAs and five companions. 
As the General Counsel points out in his brief, apparently the amounts 
of the increases were not consistent, but generally were within a few 
cents of the amounts stated in this decision. 
 IN HOME HEALTH, INC. 283employees. Mankowski said she would find out and returned 
shortly with the response from Mo
ran that employees would be 
given a raise only if they asked for it, to which Darden replied, 
as corroborated by human res
ources employee Bradenea Hen-
derson, ﬁWhat kind of shit is that?ﬂ Moran™s answer was not 
that of one who was anxious to increase the wage rate of the 
CNAs to ensure that Respondent was not losing business to its 
competitors. Mankowski, no longer employed by Respondent, 
did not testify, and the record 
is silent about her whereabouts. 
Moran never denied that this 
incident happened: Respondent, 
nonetheless, attacks the testimony on two grounds: First, Re-
spondent contends that the Gene
ral Counsel and the Union had 
the power to subpoena Mankowski to testify, that they did not, 
and that their failure to do so required an inference that she 
would not have supported Darden™s testimony. However, 
Mankowski was Respondent™s supervisor; and if anyone should 

have elicited her testimony,
 it was Respondent. Second, Re-
spondent contends that Darden was prejudiced because she was 
forced to resign involuntarily, had filed (unsuccessfully) an 
unfair labor practice charge ag
ainst Respondent, and had hired 
an attorney to sue Respondent. However, none of her testimony 

was shown to be false and little
 was even contradicted, includ-
ing the statement that she attr
ibuted to Mankowski, which was 
corroborated by Henderson. 
Ordinarily, I would take into consideration, in determining 
Moran™s credibility, the fact 
that she had left Respondent™s 
employ 2 months before the hear
ing. She would have little to 

gain from her testimony and no r
eason to fabricate. However, this proceeding started long befo
re she left Respondent™s em-
ploy, and she had already prepared the defense, so she was 
bound by what she earlier did to defend against the issuance of 
the complaint. One incident to which she testified made no 
sense at all.  Moran testifie
d about the June 6 meeting: 
 I specifically recall the day I met with Michelle and Evelyn on 
the 6th that when I completed that meeting as I left their office 
I went around and I spoke to the staffing coordinator at that 
time and said to her I™m excited because I feel we™ll be able to 
put in a wage adjustment that will certainly help with recruit-
ment and retention. 
 Darden denied that Moran had told her anything of the sort. 
The reason for Moran™s excitement was unclear, especially 

because there had been no corporate approval of her request 
and the issue had not even been raised with Weber. I believe 
Darden™s denial and find that 
the event to which Moran testi-
fied did not happen and was fabricated. If she made up that 

incident, is it possible that she made up others, too? Her hand-
written notes of June 12, quoted above, are of particular con-
cern. Whereas almost all her writing was on the lines of the 
page, only one line was not, the lin
e that stated ﬁOK for this,ﬂ 
which was between two lines. I find that this must have been 
inserted during the investigation of the unfair labor practice 
charge; and it is equally probable that she, in order to bolster 
Respondent™s case, also inserted ﬁeffect 070100ﬂ on the previ-
ous line. Indeed, Weber admitted that her notes did not reflect that 
there was any intent to coordinate
 the effective date of the wage 
increase with the effective date of the PCA reimbursement rate 
increase. And, other than ﬁeffect 070100ﬂ in Moran™s notes, 

Respondent made no showing that any date was established for 
the increase prior to Respondent™s receipt of the Union™s peti-

tion. That would be consistent 
with the fact that, despite the 
purported loss of  business and Mo
ran™s desire for help with recruitment and retention of 
CNAs, Respondent did nothing. Respondent counters with Moran™
s testimony that immediately 
after Weber approved the increase on June 12, (Moran) told 
Dennis to put it into effect. Yet Dennis, although called to tes-
tify, was never asked what she di
d in June to effectuate the 
increase. Rather, absolutely nothing appears to have been done. 
Clearly, there was no explanation of why Dennis had been un-
able to complete in June the administrative tasks necessary to 
increase the pay of the employees for the first payroll in July. 
Dennis did not sign the payroll change forms that had to be 
completed for the wage increase until July 10; and, although 
Moran testified that she directed Dennis to handle these tasks 
about June 12, as of July 5,
 she had not followed up on what 
Dennis had done due to the fact that Moran ﬁwas orienting 
another supervisor in another de
partment, so [she] really did 
not know whether or not all of those forms had been com-
pleted.ﬂ That could not have 
prevented her from asking Dennis 
during all of June how she was proceeding with the rate in-

crease. And Dennis made no showing of what she did to im-
plement the decision to increase the wages other than to show 
what she did beginning July 10. To Respondent™s contention 
that the supervisory staff for extended hours had been reduced 
to two persons, one very recent, Respondent still could have 
directed Darden to perform th
e basically computer-oriented 
work, Moran though would take about 4 of 5 hours and Hen-

derson estimated w
ould take only 2. All there is in this record is 
Respondent™s ipse dixit that, at 
least as of the beginning of July
, it could not have implemented 
the increase. According to Moran, she was sick on July 3, the 
office was closed for the holiday of July 4, and she did not 
return to the office until Wednesday, July 5. Even after her 
return, however, no effort was made to begin inputting the new 
wage increase into the payroll system. Moran attempted to 
excuse her lack of effort on th
e ground that it would have taken 
too long to program the wage increases, even though she admit-
ted that she could still submit the figures by the end of that 
Wednesday. But Darden™s and 
Henderson™s testimony demon-
strated that the changes could have been made timely. 
Moran and Dennis claimed that employees were made aware 
of the wage increase prior to the July 10 notice because em-
ployees were told of it when they picked up their checks at the 
office, but neither Moran nor 
Dennis had direct knowledge of 
the truth of their assertions. Respondent called not one em-ployee witness to corroborate that he or she was informed of 
the increase prior to July 10. Moran™s claim that she announced 
at a staff meeting on June 20 that
 the wage increase would be in 
effect on July 1 is also susp
ect. Whereas Respondent supported 
the contentions that it wished to make with documents, such as 
notes and weekly planners, Respondent did not corroborate 
Moran™s testimony with her notes of or the weekly planner 
from that meeting, or even the sign-in sheet, to prove that Dar-
den was present, which came from the same books as other 
exhibits that Respondent produced
 at the hearing. Darden, the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 284only employee who had personal, 
daily contact with the CNAs, 
for whom she did the payroll, credibly testified that she was 
never told by anyone that the employees were going to be given 
increases effective on July 1. 
Finally, it was only on July 10, 
after the Union filed its representation petition that Moran is-
sued a public, written statement about the wage increase. She 
did not issue one before, despite
 her purported excitement on 
June 12 that ﬁwe™ll be able to put in a wage adjustment that will 
certainly help with recruitment 
and retention.ﬂ Nor did she put that increase in effect earlier in order to help recruitment and 
prevent CNAs from leaving Respondent™s employ. In short, I 
do not believe Respondent™s explan
ation and find that there was 
no prior commitment to raise the wages of the CNAs on July 1. 
The General Counsel contends 
that Respondent never even 
decided on any wage increase at any time, accurately pointing 
out that Respondent offered no 
documentation, such as a mar-
ket or employee survey, to support its rationale that other com-
petitors were paying more than it was and that there truly was a 
loss of employees to its comp
etitors. There was no documen-
tary evidence that Respondent was attempting to approach par-

ity with the wage rates that other local agencies were providing, 
because there was no proof of what those agencies were paying. 
Respondent failed to provide an
y newspaper ads to confirm its 
recruiting efforts. There was no concrete showing that Respon-
dent turned aside any referral because of lack of staffing. All 
Respondent showed was that its gross revenues from its ex-tended hours division had declined, but it did not show the 

reasons for the decline. Darden 
asked her superiors in May and 
June to give the employees more money, but the answer was 
always ﬁno.ﬂ Furthermore, Resp
ondent had no past practice of 
granting a market adjustment wage increase or of granting a 
wage increase based on an increase in the PCA reimbursement 
rate despite Moran™s and Webe
r™s testimony that Respondent 
had previously granted a general 
increase to employees. I found 
their testimony vague and unsu
pported by specifics. At best, 
there may have been an increase when Federal minimum wage 
increases required them. Otherwise, some employees were 
rewarded based on their yearly evaluations. Others, such as 
CNA Chrystal Wilson, who was 
first employed in 1992, had 
never before received an increase. 
Despite these meritorious arguments, and despite my finding 
that Moran altered her notes to reflect that the increase was 

going to be made on July 1, wh
ich causes me to discredit the 
similar testimony of Weber, there is no other hint in the record 
that their notes were otherwise falsified or prepared specifically 
to support Respondent™s defense to
 the complaint in this pro-
ceeding. I conclude that they did talk about an increase and 

determined that there should be one in the future, but they had 
not decided on the date to im
plement the decision. And Moran 
had not implemented the decision 
by the time she received the 
petition. It was only when she 
did that Respondent found it 
imperative to announce the increase, which was clearly linked 

to the employees™ union activitie
s and Respondent™s desire to 
remain nonunion, and start worki
ng on its implementation. In 
granting the increase then, Respondent did so in order to affect 
the results of any impending el
ection and even, as its notice 
stated, to convince employees not to sign union cards and to 

revoke them, in violation of S
ection 8(a)(1) of the Act.  
NLRB v. Exchange Parts Co., 
375 U.S. 405 (1964). The Board ap-
pears to find this also a violation of Section 8(a)(3). 
Cooper Industries, 328 NLRB 145 fn. 4 (1999). But see Perdue Farms 
v. NLRB, 
144 F.3d 830, 833 (D.C. Cir. 1998), refusing to en-
force in relevant part 323 NLRB 345, 352 (1997). I find it un-
necessary to determine this issue, because the remedy for the 
additional violation is the same. 
There is one other unfair labor
 practice allegation in the 
complaint.
7 In a flyer entitled ﬁIF THE UNION WINS, YOU 
COULD LOSE!!,ﬂ Respondent made
 the following statement: 
ﬁYOU COULD LOSE YOUR JOB
, if the Union called an eco-
nomic strike and the Company hired replacement workers to fill 
your job.ﬂ The Board has ﬁmade it clear that employers cannot 
tell employees without 
explanation that they would lose their 
jobs as a consequence of a strike or permanent replacement.ﬂ 
An employer must convey to em
ployees that they would have 
recall rights in the event of a strike under 
Laidlaw Corp., 
171 
NLRB 1366 (1968), enfd. 414 F.2d 99 (7th Cir. 1969), cert. 
denied 397 U.S. 920 (1969). 
Baddour, Inc., 303 NLRB 275 (1991). The phrase ﬁlose your jobﬂ conveys to the ordinary 

employee the clear message that employment will be termi-
nated. Respondent contends that 
the flyer was never distributed 
to any employees.  The testimony of Wilson, albeit internally 

inconsistent and contradictory, was sufficient to prove that the 
leaflet was distributed by Respon
dent, either by hand or mailed, 
a fact never denied by any of 
Respondent™s witnesses. Accord-
ingly, by threatening loss of j
obs, Respondent violated Section 
8(a)(1) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. Th
e General Counsel requests that the notice be mailed to all the employees, because the CNAs do 
not work at Respondent™s facilities
 but typically at the client™s 
home or a hospital. However, most go to Respondent™s Virginia 

Beach facility on Mondays to be paid and then on those days or 
other days pick up necessary supplies or paperwork. Accord-
ingly, they have sufficient opportunity to read the notice with-
out the unusual relief of forcing Respondent to mail it to all 
employees. 
Madison Detective Bureau, Inc., 
250 NLRB 398, 
401Œ402 (1980), relied on by the General Counsel, is distin-

guishable. The employees did not
 report at all to the respon-
dent™s headquarters. 
On these findings of fact and conclusions of law and on the 
entire record,
8 including my observation of the witnesses as 
                                                          
 7 Respondent, once again relying on 
Ross Stores, Inc. v. NLRB, 
235 F.3d 669 (D.C. Cir. 2001), urges that this allegation, which resulted 
from an amendment made during the hearing, be dismissed. With due 
respect to the court™s decision, I am bound by Board law, which holds 
that ﬁthe requisite factual relationshi
p under the ‚closely related™ test 
may be based on acts that arise out of the same antiunion campaign.ﬂ 
Office Depot, 
330 NLRB 640 (2000). 
8 The General Counsel moves to amend various portions of the offi-
cial transcript. The motion is gran
ted only to the following extent: On p. 37, L. 11, ﬁI™ll joinﬂ shall read 
ﬁI will not join.ﬂ On p. 200, L. 19, 
ﬁJuly 15thﬂ shall read ﬁJuly 5th.ﬂ 
 IN HOME HEALTH, INC. 285they testified and the briefs 
submitted by the General Counsel 
and Respondent, I issue th
e following recommended
9 ORDER The Respondent, In Home Heal
th, Inc., Minnetonka, Minne-
sota, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Announcing and granting its employees a wage increase 
to dissuade them from supporting the International Longshore-
men™s Association, AFLŒCIO 
(Union), provided, however, 
nothing here shall be construed 
as requiring In Home Health, 
Inc. to rescind any wage increase it previously granted. 
(b) Threatening its employees with job loss if the Union 
called an economic strike at its facilities. 
(c) In any like or related manner interfering with, restraining, 
or coercing its employees in the exercise of the rights guaran-
teed them by Section 7 of the National Labor Relations Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at its 
Virginia Beach, Virginia and Suffolk, Virginia facilities copies 
                                                          
                                                           
9 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
of the attached notice marked ﬁAppendix.ﬂ
10  Copies of the 
notice, on forms provided by th
e Regional Director for Region 5, after being signed by Respo
ndent™s authorized representa-
tive, shall be posted by Res
pondent immediately upon receipt 
and maintained for 60 consecutiv
e days in conspicuous places 
including all places where notices to employees are customarily 
posted. Reasonable steps shall be
 taken by Respondent to en-
sure that the notices are not alte
red, defaced, or covered by any 
other material.  In the event that, during the pendency of these 
proceedings, Respondent has gone out of business or closed the 
facility involved in these pr
oceedings, Respondent shall dupli-cate and mail, at its own expense, a copy of the notice to all 

current employees and former employees employed by the 
Respondent at any time since July 10, 2000. 
(b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that 
Respondent has taken to comply. 
  10 If this Order is enforced by a judgment of the United States court 
of appeals, the words in the notice ﬁPosted by Order of the National 
Labor Relations Board™™ shall read ﬁPosted Pursuant to a Judgment of 
the United States Court of Appeals Enforcing an Order of the National 
Labor Relations Board.™™ 
    